Title: From Alexander Hamilton to Caleb Swan, 23 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


Camp near Scotch Plains [New Jersey] May 23. 1800
Sir
You will send without delay to the Deputy P M General with General Pinckney subject to the orders of the latter, bounty money for four complete companies of Infantry. To Lieutenant Woolstencraft bounty money for six companies of Artillerists. To Lieutenant Richmond, subject to the orders of Major Bewell, bounty money for four companies of Infantry.
C Swan Esqr.
